DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 12 October 2022.  In view of this communication and the amendment concurrently filed: claims 1-20 were previously pending; claims 4 and 6 were cancelled by the amendment; and thus, claims 1-3, 5, and 7-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 12 October 2022, have been fully considered but are only partially persuasive.
The Applicant’s first argument (pages 7-8 of the Remarks) alleges that, regarding the claim interpretation under 35 U.S.C. 112(f) and the grounds of rejection under 35 U.S.C. 112(b), the claims are not indefinite because the claims do not contain means-plus-function language.  The argument also alleges that no generic placeholders are present in the claims.  However, the terms mentioned in the arguments, while implying the structure that has already been separately recited in the claims, are generic placeholders as they do not imply any structure relating to the functional limitations recited in the claims.  Further, while the argument alleges that structural limitations have been added to the claims, these structures are in no way disclosed as being related to the functional limitations and, in fact, are recited in addition to the functional limitations.  Therefore, and since the argument presents no structure corresponding to any of the claimed functions, this argument is unpersuasive and the previous grounds of rejection under 35 U.S.C. 112(b) are maintained.
The Applicant’s second argument (pages 8-9 of the Remarks) alleges that, in regard to the previous grounds of rejection under 35 U.S.C. 102, the prior art does not disclose the amended limitations of claim 1 which have been incorporated from claims 5 and 6.  Since these limitations, or at least the corresponding limitations that imply their structure, was previously indicated as allowable subject matter, this argument is persuasive and said grounds of rejection have been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The cover “configured to guide…magnetic flux of each of the plurality of permanent magnets toward the sensor” in claim 1.  Based on the disclosure, this limitation has been interpreted as requiring the cover to have an opening (see element 331 in figures 1-5 of the application) located over the spoke of the rotor.
The cover “configured to…guide the magnetic flux… from a first part…toward the sensor” in claim 2.  No additional structure, beyond the opening required by claim 1, is disclosed as being responsible for providing this function.  Therefore, this limitation is interpreted as requiring no additional structure.
The cover “configured to…divert the magnetic flux…from a second part…away from the sensor” in claim 2.  No additional structure, beyond the opening required by claim 1, is disclosed as being responsible for providing this function.  Therefore, this limitation is interpreted as requiring no additional structure.
The frame “configured to induce, away from the sensor, a path of the magnetic flux of a permanent magnet” in claim 5.  Based on the disclosure, as best understood, this limitation has been interpreted as requiring just that the cover be formed from a frame made of a magnetic material.
The opening “configured to pass, toward the sensor, the magnetic flux of the permanent magnet” in claim 5.  Based on the disclosure, as best understood, this limitation has been interpreted as requiring an opening (see element 312 in figures 1-5 of the application) in the cover, located over the permanent magnet.  Notably, this opening is in addition to that which is required by claim 1.
The bridges “configured to induce, away from the sensor, magnetic flux of at least a portion of a permanent magnet” in claim 8.  No additional structure, beyond the bridges required by claim 7, is disclosed as being responsible for providing this function.  Therefore, this limitation is interpreted as requiring no additional structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 5, and 7-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitations of the cover “configured to…guide the magnetic flux… from a first part…toward the sensor” and “configured to…divert the magnetic flux…from a second part…away from the sensor”, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  This function is described in the specification using only the exact language of the claims, and no connection whatsoever is drawn to any corresponding structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 5 recites the limitations of the frame “configured to induce, away from the sensor, a path of the magnetic flux of a permanent magnet” and the opening “configured to pass, toward the sensor, the magnetic flux of the permanent magnet”, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  This function is described in the specification using only the exact language of the claims, and no connection whatsoever is drawn to any corresponding structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 8 recites the limitation of the bridges “configured to induce, away from the sensor, magnetic flux of at least a portion of a permanent magnet”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  This function is described in the specification using only the exact language of the claims, and no connection whatsoever is drawn to any corresponding structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claim(s) 1, 3, and 17-20 is/are allowed.
Claim(s) 2, 5, and 7-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, an interior permanent magnet (IPM) motor comprising: 
a stator; 
a rotor that is configured to rotate with respect to the stator and that includes: 
a hub; 
a plurality of spokes that extend outward in a radial direction from the hub; 
a plurality of slots that are defined between the plurality of spokes; and 
a plurality of permanent magnets that are disposed in the plurality of slots, respectively; 
a sensor that is disposed adjacent to the rotor and that is configured to detect a position of each of the plurality of permanent magnets; and 
a cover disposed at a circumferential edge of the rotor and extending along a circumferential direction, the cover at least partially covering the circumferential edge of the rotor and being configured to guide, based on rotation of the rotor with respect to the stator, magnetic flux of each of the plurality of permanent magnets toward the sensor; 
wherein the cover includes a plurality of windows that correspond to the plurality of permanent magnets, respectively, and 
wherein the plurality of windows are disposed on center lines of the plurality of slots, respectively, that extend in the radial direction.
While the prior art discloses openings with flux-guiding elements disposed therein, it does not disclose additional openings defined in the frame.  Based on the interpretation of the claims presented above, claim 1 requires an opening over the rotor spokes and additional openings over the permanent magnets.  The prior art does not disclose these two arrangements of openings in the cover, or any reason to combine multiple types of openings as they are currently recited.  Therefore, the invention recited in claim 1 is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Aota et al. (JP 2016-178751 A) discloses an internal permanent magnet motor comprising a rotor with a cover having openings located either over the permanent magnets (fig. 4) or located over a spoke between the permanent magnets (fig. 4).
Kanemitsu et al. (US 2012/0274185 A1) discloses an internal permanent magnet motor comprising a rotor with a cover facing a rotation sensor, the cover having recesses (fig. 1) for determining the position of the rotor.
Nakajima (US 2001/0015582 A1) discloses an internal permanent magnet motor comprising a rotor with a cover facing a rotation sensor, the cover having recesses located over the permanent magnets (fig. 1) for determining the position of the rotor, the recesses filled with flux-guiding elements.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834